                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                    8:18-CR-102

         vs.
                                                                         ORDER
JONATHAN A. VALENTINE

                         Defendant.


         This matter comes before the Court on Defendant’s Reply Brief in Support of Motion for

Leave to Amend. Filing 126. In Filing 126, Defendant seeks to reply even though the motion that

is the subject of the reply brief has already been ruled upon by the Court.

         A party cannot reply after the Court has already ruled on the motion. Further, the Court’s

local rules do not allow for a reply brief in a criminal case, see NECrimR 12.3, and a reply brief

supporting a civil motion is due seven days after the responsive brief. See NECivR 7.1(c)(1).

Defendant’s “Reply Brief” is untimely under both rules and is thus stricken from the record.

         To the extent Defendant’s filing seeks further leave to amend and or seeks to challenge the

Court’s Order, Filing 125, he must file his request as a motion in accordance with applicable Court

rules.

         IT IS SO ORDERED.

         Dated this 4th day of May, 2021.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
